United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 2, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20580
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

EDDIE EVANS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-285-2
                      --------------------

Before GARZA, DEMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Eddie Bryant Evans appeals his sentence after pleading

guilty to possession with intent to distribute 100 grams or more

of phencyclidine.    In a plea agreement, Evans waived his appeal

rights, unless there were an upward departure from the sentencing

guidelines.    The waiver was knowing and voluntary, and the

sentence was within the guidelines range.    See United States v.

McKinney, __F.3d__, No. 04-41223, 2005 WL 887153, *2-*3 & n.5

(5th Cir. Apr. 15, 2005).    His appeal is DISMISSED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.